*470Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered October 3, 1985, convicting him of criminal sale of a controlled substance in the first degree, and criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends that the evidence adduced at the trial was insufficient to corroborate the testimony of his accomplice pursuant to CPL 60.22. However, although the evidence independent of the accomplice’s testimony might have had neutral explanations, it so harmonized with the accomplice’s narrative as to have a tendency to furnish the necessary connection between this defendant and the crimes, so as to reasonably satisfy the jury that the accomplice was telling the truth (see, People v Dory, 59 NY2d 121; People v Glasper, 52 NY2d 970). Hence, there was sufficient corroborating evidence of the accomplice’s testimony, which testimony clearly implicated the defendant in the instant crimes.We have reviewed the defendant’s other contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Weinstein, J. P., Spatt, Sullivan and Harwood, JJ., concur.